DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 08/29/2022. In the response Applicant elected without traverse Group I (it is noted while Applicant did not specifically state without traverse, there is no traverse listed and no arguments as to the impropriety of the restriction and as such it deemed without traverse). Presently, claims 1-8 and 18-27 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that in the preamble of claim 1 that Applicant mistakenly wrote “for providing” twice (directly after “method”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 18, 20-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0113718 to Norman in view of US Patent Application Publication No. 2014/0274392 to Beran.
	With regard to claim 1, Norman discloses a method for providing a stream for an eSports (0023 wherein one of ordinary skill in the art recognizes League of Legends to be one of the biggest eSports games), the method comprising: collecting information regarding the eSports event from an event server, wherein the information includes view data and gameplay information of the eSports event (fig. 4; 0031); organizing the collected information, wherein at least one view of the eSports event is based on the view data and gameplay information (fig. 4; 0031); storing information regarding a one or more celebratory [events], the one or more celebratory [event] comprising one or more video game asset (0096-0100); generating the stream for a spectator device based on the collected information from the eSports event (fig. 4; 0032); incorporating the one or more celebratory [events] into the cream (0096-0100); and distributing the generated stream to the spectator device over a communication network (fig. 4; 0032).
	Norman is not explicitly clear that the celebratory event is customizable. However, Beran teaches storing information regarding a one or more celebrator customization, the one or more celebratory customization comprising one or more video game asset (0022); associating the one or more celebratory customization with a stored user profile (0022; wherein this would be required otherwise it would not be able to show it again in the future when called upon); incorporating the one or more celebratory customizations into the game (0022).
	With regard to claim 2, the combination of Norman and Beran teaches that the one or more video game asset comprises a graphic display, a video display, an animation, or audio data (Norman 0096-0100; Beran 0022).
	With regard to claim 4, the combination of Norman and Beran teaches that the one or more celebratory customization includes data captured from a player computing device used to play a game title associated with the eSports event (Norman 0023; Beran 0019)
	With regard to claim 5, the combination of Norman and Beran teaches synchronizing the one or more celebratory customizations with the at least one view of the eSports event (Norman 0096-0100; Beran 0022).
	With regard to claim 6, the combination of Norman and Beran teaches that incorporating the celebratory customization into the stream further comprises replacing a programmed video asset with the one or more celebratory customizations (Norman 0096-0100; Beran 0022; wherein Norman normally has one and if you add in Beran than you are replacing what Norman normally has).
	Claims 7, 8, 18, 20-23, and 25-27 are mirror claims related to claims 1, 2, and 4-6 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the are at the time the application was filed to combine the teachings of Beran with the disclosure of Norman such that players of Norman would be able to have their own signature moves when celebrating a victory (see Beran at 0022).
Claims 3, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Beran as applied to claims 1, 7, and 8 above, and further in view of US Patent Application Publication No. 2015/0375117 to Thompson.
	With regard to claims 3, 19, and 24, Norman does not appear to explicitly disclose incorporating a fight song in the celebration. However, Thompson teaches such (0318). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to incorporate Thompson into Norman to build loyalty by associating a fight song with a particular celebratory occasion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jay Trent Liddle/Primary Examiner, Art Unit 3715